Citation Nr: 0513214	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  99-06 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an adjustment disorder. 



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from June 1976 to September 
1976, and had a period of duty in the Army National Guard in 
March 1997.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  A September 2002 Board decision 
denied the veteran's claims for service connection for an 
adjustment disorder and status post cerebrovascular accident.  
Thereafter, the veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Following evidentiary development which had been initiated at 
the time of the September 2002 decision, a March 2003 Board 
decision granted service connection for the residuals of a 
cerebrovascular accident, as due to an adverse reaction to 
vaccinations the veteran received during a period of Army 
National Guard duty.  An April 18, 2003, Court Order granted 
the VA Secretary's Motion to Remand, and vacated that portion 
of the September 2002 Board decision which had denied service 
connection for an adjustment disorder, which condition the 
veteran also claims is the result of his adverse reaction to 
the vaccinations he underwent during National Guard duty.


FINDING OF FACT

The weight of the competent and probative evidence is against 
a conclusion that the veteran has adjustment disorder, or any 
other psychiatric disorder, as a result of vaccinations he 
underwent during inactive duty for training or any other in-
service event, symptomatology or pathology. 


CONCLUSION OF LAW

An adjustment disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.303 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004). 

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a March 2004 letter, the RO advised the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of multiple supplemental statements of 
the case (SSOCs) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  The Board therefore 
believes that appropriate notice has been given in this case.  
In addition, that a substantial body of lay and medical 
evidence was developed with respect to the veteran's claim, 
and that the SSOCs issued by the RO clarified what evidence 
would be required to establish service connection for an 
adjustment disorder.  Further, the claims file reflects that 
the March 2005 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents need to be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield v. Nicholson, supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).


II.  Factual Background

As indicated in the Introduction to this decision, the 
veteran contends that he developed an adjustment disorder as 
a result of vaccinations administered during a period of Army 
National Guard Duty.  It is not contended or demonstrated 
that a psychiatric disorder was incurred during the veteran's 
period of brief active duty from June 1976 to September 1976, 
nor is there any medical evidence attributing a post-service 
psychiatric disability to any event, pathology, or 
symptomatology incurred during the veteran's brief period of 
active duty.   

Review of the record does reveal that vaccinations 
administered during a period of duty characterized by the RO 
as inactive duty training in March 1997 (confirmed by a DD 
Form 261, Report of Investigation/Line of Duty and Misconduct 
Status, issued by the National Guard Bureau) resulted in an 
adverse reaction, to include dizziness, fever, malaise, and 
headaches, as documented by contemporaneous service 
department records.  Shortly thereafter, he was transferred 
to a VA medical facility for treatment.  Private clinical 
evidence reflects treatment for numbness in the left leg and 
arm four days after the vaccine reaction.  Other 
symptomatology was said to include severe headaches and a 
drastic lack of balance.  

In September 1997, approximately six months after the adverse 
reactions to vaccinations, the veteran suffered a full stroke 
or cerebrovascular accident (CVA).  A CT (computerized 
tomography) scan conducted at that time was interpreted as 
showing an "old" parietal infarction.  A January 1998 VA 
examination resulted in a diagnosis of adjustment disorder, 
with "economic problems" listed as the psychosocial 
stressor.  In February 1998, studies revealed a complete 
thrombosis of the right internal carotid artery.  

The veteran was afforded a VA examination, as requested by a 
January 2001 Board remand and an August 2002 internal 
development memorandum by the Board, in February 2003.  Dense 
left hemiplegia was demonstrated upon examination, and the 
diagnosis was cerebrovascular disease with infarction, right 
parietal, and occlusion of the right internal carotid artery.  
Following this examination, the physician stated "it is my 
opinion that the stroke is at least as likely as not related 
to the military service vaccination."  In discussing the 
rationale for this opinion, the physician who conducted the 
February 2003 examination emphasized the fact that he never 
had another risk factor for developing a CVA; that the 
weakness in the left hand and left-side numbness demonstrated 
shortly after the vaccinations were "highly suggestive" of 
a CVA; and the fact that the September 1997 CT scan 
demonstrated a "old" infarction, suggesting to the examiner 
that the veteran first had an infarction after the 
vaccination given the lack of any evidence of focal 
neurological manifestations prior to the vaccination.  In 
short, the examiner concluded that the veteran probably had a 
"partial stroke" at the time of the March 1997 
vaccinations, and that this turned into a "complete" stroke 
in September 1997.  This opinion did not address the etiology 
of adjustment disorder or any other psychiatric disorder. 

As a result of the opinion following the February 2003 VA 
examination, the Board granted service connection for a 
cerebrovascular accident, as indicated in the Introduction to 
this decision.  Thereafter, an October 2003 Board remand, 
pursuant to the VA Secretary's Motion to Remand in the Court, 
determined that to the extent that the February 2003 opinion 
did not address the relationship between the March 1997 
vaccinations and an adjustment disorder, an examination that 
included such an opinion was necessary.  

The examination and opinion and requested by the Board in its 
October 2004 remand was completed in June 2004.  Reports from 
this examination indicate the claims file had been reviewed 
by the examiner, and he made reference to the January 1998 VA 
diagnosis of an adjustment reaction.  However, he also noted 
that review of the electronic medical record revealed no 
evidence of psychiatric treatment or hospitalization at the 
VA medical center.  The veteran himself reported that he was 
not taking, and had never been prescribed, any type of 
psychiatric medication.  

Upon examination in June 2004, the veteran did not relate any 
subjective complaints, and indicated that he had been able to 
adapt himself to the physical limitations associated with his 
cerebrovascular accident residuals.  He also indicated that 
he was dealing with his economic problems adequately.  The 
mental status examination was also entirely negative, and no 
disabilities were diagnosed on Axis I.  The examiner, after 
noting that there was no clinical or objective basis upon 
which to establish a diagnosed mental disorder at that time, 
also noted that the psychosocial stressor identified at the 
January 1998 VA examination, economic problems, was "no 
longer present."  

III.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
form a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992 

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active 
military, naval, or air service also includes any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Inactive duty training means, inter alia, duty other than 
full-time duty prescribed for Reserves or the National Guard 
of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

A VA Office of General Counsel Opinion, in pertinent part, 
states as follows: 

[W]e believe that the term "injury" in 
section 101(24) may be interpreted to 
include harm not only from a violent 
encounter but also from exposure to a 
foreign substance, such as a vaccine . . 
. .  If evidence establishes that an 
individual suffers from a disabling 
condition as a result of administration 
of [a vaccination] during inactive duty 
training, the individual may be 
considered disabled by an "injury" 
incurred during such training as the term 
is used in 38 U.S.C § 101(24).  

VAOPGCPREC 4-2002 (May 14, 2002).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Applying the legal criteria above to the instant case, the 
Board notes that the most recent VA examination in June 2004 
indicated that the veteran does not even have a psychiatric 
disability, much less one that is etiologically related to 
the March 1997 vaccinations or some other in-service event, 
pathology, or symptomatology.  These reports did not reflect 
any ongoing treatment for a psychiatric disability, nor did 
the veteran refer to any such treatment at the time of this 
examination.  Thus, as service connection requires evidence 
of a current disability, and a current disability due to 
adjustment disorder or any other psychiatric disorder is not 
shown, the criteria for a grant of service connection are not 
met.  See Rabideau, Brammer, supra.  

The Board fully respects the veteran's sincere assertions in 
this case concerning a claimed current disability due to 
adjustment disorder as result of the March 1997 vaccinations, 
but as a lay person he is not competent to present evidence 
as to issues requiring medical expertise, such as a medical 
diagnosis or causation.  As such, his assertions are of 
extremely limited probative value.  See Routen, Espiritu, 
supra.  In short therefore, given the findings from the 
February 2004 VA examination, and the lack of any competent 
evidence linking an adjustment disorder or other psychiatric 
disorder to the March 1997 vaccinations (and the Board 
emphasizes that the February 2003 VA opinion linked only 
physical residuals of a stroke to the March 1997 
vaccinations, with no comment on whether these vaccinations 
resulted in any psychiatric impairment), the Board finds the 
negative evidence to outweigh the positive evidence, which is 
limited to the unsupported assertion of the veteran.  As 
such, the claim must be denied. 




ORDER

Entitlement to service connection for adjustment disorder is 
denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


